Citation Nr: 1118195	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-49 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED), including as secondary to service-connected posttraumatic stress disorder and/or cold injury residuals.

2.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1950 to July 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claims.  In May 2010, the Board remanded the matter to the AMC for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran has been provided with two VA examinations.  In December 2008, the VA examiner determined that the Veteran's ED was less likely than not caused by or a result of his service-connected PTSD because he did not start taking PTSD medication until after the onset of his ED, and because the type of ED described by the Veteran is not the sort associated with the side-effects of PTSD medication.  

In May 2010, the Board remanded the above issues for an additional examination, as the Veteran had alleged that his ED was caused or aggravated by either his PTSD medications or the vascular impairment caused by his service-connected cold injury residuals such that an additional opinion was necessary before proceeding with the adjudication of the Veteran's claim.  

Therefore, in September 2010, the Veteran was provided with an additional VA examination.  The examiner determined that the Veteran's ED was not caused or aggravated by cold injury residuals or PTSD on the basis that there is no persuasive evidence demonstrating a relationship between either disorder and ED.  The examiner did not address the Veteran's specific contentions, i.e. that his ED was aggravated by (1) the medications prescribed for his PTSD and/or (2) the vascular symptoms associated with his cold injury residuals.  

As such, the AMC should obtain a supplemental opinion, as the opinion provided in May 2010 is not adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); cf. Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (holding that an opinion is adequate when based on consideration of the Veteran's prior medical history and examinations and also describes disability in sufficient detail so the Board evaluation will be fully informed).

The Veteran has repeatedly asserted that ED was discussed as a side-effect of his PTSD medication at the VA Outpatient Clinic (OPC) in New Port Richey, Florida.  However, while the VA treatment records dated October 2008 from the New Port Richey OPC do state that possible causes of ED were discussed, the notes do not specify which contributors and causes were reviewed and which, if any, were identified as the cause of the Veteran's ED.  

Consequently, the Board's May 2010 Remand order directed the AMC to provide the Veteran with an opportunity to "submit a statement from his examiner regarding any etiological relationship between his ED and his PTSD and/or cold injury residuals."  On Remand, the AMC notified the Veteran that VA would obtain his records from his primary VA physician, but did not advise the Veteran of his opportunity to obtain and submit a statement from his VA physician regarding any etiological relationship between his ED and his service-connected conditions.  As such, the AMC should provide the Veteran with this notice on remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Remand by the Board confers the right to compliance with the Remand orders on the Veteran and imposes a concomitant duty to ensure compliance with the terms of the Remand on the Secretary of Veterans Affairs, unless the noncompliance is nonprejudicial).  

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for ED, dated since May 2010.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Medical Center in Tampa, Florida, to include any records from the OPC in New Port Richey, Florida, dated since May 2010.

2.  Notify the Veteran of his opportunity to submit a statement from his VA treating physician, or any other medical expert, regarding any etiological relationship between his ED and his PTSD and/or cold injury residuals.

3.  The Board requests that an addendum to the September 2010 VA examination report be obtained from the same examiner who conducted the September 2010 examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

Based on the review of this Remand and the claims folder, to include explicit consideration of the Veteran's lay statements of record, the Veteran's VA treatment records, and the findings of the December 2008 VA examiner, the examiner should provide an opinion as to:

(1) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's ED was aggravated by the medications prescribed for his PTSD; and 

(2) whether it is at least as likely as not that the Veteran's ED was either (a) caused by or (b) aggravated by any vascular symptoms that may be associated with his service-connected cold injury residuals.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



